38Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1, 19, 20, and 22-28, applicant argues base claims 1, 19, and 20 as amended incorporate previously indicated allowable subject matter and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing. The rejection under 35 USC § 103 with regards to claim(s) 1, 19, 20, and 22-28 has been withdrawn and accordingly claims 1, 19, 20, and 22-28 and 30-38 are allowable. 
< Remainder of Page Left Intentionally Blank >
	
	

Allowable Subject Matter
Claim(s) 1, 19, 20, and 22-28 and 30-38 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the wherein the determining a removal range with respect to the focus includes: determining a range of the focus based on the reconstructed image; determining first surrounding information of the focus based on the range of the focus, the first surrounding information including information relating to a surrounding blood vessel, information relating to a surrounding nerve, or any information relating to a tissue or organ in a vicinity of the focus; and determining the removal range based on the first surrounding information. Upon further search and consideration, US 2010/0260404 A1 paragraph 0045, teaches the predetermined center on an initial target and specifying the extraction of the target center region, but does not teach the range of the focus based upon the reconstruction image and removal of the range based upon the surrounding information. Further, CN 105701799B, see attached document, teaches the range of focus detection and the vascular interference is removed, however, does not teach the predetermined center on an initial target and specifying the extraction of the target center region, but does not teach the range of the focus based upon the reconstruction image and removal of the range based upon the surrounding information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661